Citation Nr: 1714759	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1974 to July 1976 and September 1976 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a July 2014 videoconference hearing. A transcript is of record.

A December 2014 Board decision reopened the Veteran's hypertension claim because the Veteran presented new and material evidence. The Board remanded this matter for additional development. The development has been completed with respect to the claims being decided. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for adjudication.


FINDING OF FACT

Hypertension was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between current hypertension and service weighs against the claim.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service, nor was hypertension manifested within the first post-service year. 38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A September 2009 letter from the RO provided notice of the evidence required to substantiate the claim for a service connection for hypertension. Accordingly the Board finds that the VA met its duty to notify the Veteran. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private medical records. As the Veteran has not identified any evidence not already of record, the Board concludes that VA has made every reasonable effort to obtain all relevant records. 

In addition, the Veteran underwent an examination in March 2010, which included addendum examinations in May 2011 and February 2015. These examinations are of record.

The Board finds these examinations adequate. The examiners considered the relevant history of his symptoms, provided sufficiently detailed descriptions of the pertinent disability, and included clear conclusions. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate). 

The Veteran's representative argues that the February 2015 examination was inadequate because of an unsubstantiated assumption of the examiner that the Veteran was non-compliant with medical advice at the time of service separation. The representative argues that there were no instructions in the Veteran's service treatment records for the Veteran to follow. However, the Veteran testified that at his service exit examination he was instructed to follow up for possible high blood pressure. The Veteran further testified that he did not follow up. The examiner did not make assumptions, but rather based his opinion on statements by the Veteran in the record. Therefore, the Board finds that the examination is adequate. 

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns this issue. See Dyment v. West, 13 Vet. App. 141 (1999). The Veteran's representative argues that the RO did not substantially comply with the Board's directive because the examiner in the February 2015 not only had some bias toward the Veteran but also was a physician's assistant. The representative argues that the Board directed that the same physician or "someone of equal appropriate expertise" conduct the addendum opinion, not, as in this case, a physician assistant. 

The Board directed the RO to:

Obtain an addendum opinion from the March 2010 VA examiner, or if unavailable, from another appropriate examiner, regarding the nature and the etiology of the Veteran's hypertension. Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record. 

The February 2015 Board remand only required an appropriate examiner, not an examiner of equal appropriate expertise as the representative argues. "In the case of competent medical evidence, . . . VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case." Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)) "It is presumed that VA followed a regular process that ordinarily results in the selection of a competent medical professional. Id. ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.")." Wise v. Shinseki, 26 Vet. App. 517, 525, (2014).  Further, 38 C.F.R. § 3.159(a)(1) states that competent medical evidence is evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions. A physician assistant is qualified through education to offer medical opinions. Therefore, the Board finds that the RO substantially complied with the Board's directive and selected an appropriate examiner. 

Also of record and considered in connection with this appeal is the transcript of the July 2014 Board hearing. The Veteran was provided an opportunity to set forth his contentions with respect to the issue of service connection for hypertension, to the undersigned VLJ. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2014 hearing, the undersigned VLJ enumerated the issues on appeal about which the Veteran sought to testify. Also, information was solicited regarding the diagnosis of hypertension, treatment sought for hypertension, and the nexus between service and the Veteran's claimed disability. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and the hearing was legally sufficient.

Accordingly, the Board finds that the VA has met its duty to assist the Veteran with his claim. 

II. Service Connection for Hypertension

The Veteran claims service connection for hypertension. He argues that he currently has hypertension and that he was diagnosed with hypertension in-service. The Veteran's post service medical records indicate that the Veteran has a well-documented diagnosis and has received treatment for hypertension since 1989.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In this decision, all blood pressure (BP) measurements are noted in units of pressure in millimeters of mercury (mmHg). For VA compensation purposes, the term hypertension means that the diastolic BP is predominantly 90 or greater; and isolated systolic hypertension means that the systolic BP is predominantly 160 or greater with diastolic BP less than 90. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016). In addition, hypertension must be confirmed by readings taken two or more times on at least three different days. See id. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The Veteran had active service from March 1974 to July 1976 and September 1976 to September 1980. The Veteran's service treatment records do not show any diagnosis of hypertension in service. In February 1974, the Veteran had BP of 134/188; in May of 1976 there were two BP measurements of 124/90 and 110/70; in July 1976 there was a BP measurement of 118/68; in September 1976 there was a BP measurement of 130/80; and in September 1980 the Veteran had three BP measurements two on September 2, 1980 of 156/98 and 140/88 and one on September 4, 1980 of 138/88. The September 1980 service treatment record noted that the Veteran had an elevated BP, and a note to follow up. 

In a September 2009, the Veteran stated that he was diagnosed with hypertension during his separation examination. In April 2014, the Veteran stated that he had a high BP measurement at his separation examination, but was inadvertently not diagnosed at discharge. After separation he was able to control his condition with diet and exercise. 

In April 2014, an accredited representative of the Florida Department of Veterans' Affairs stated that it is at least likely as not that the Veteran's hypertension was by, the result of, or aggravated by his military service. 

The Veteran testified his Board hearing in July 2014. The Veteran stated that he had multiple BP readings because his BP was so high. The Veteran further testified that he was first diagnosed with hypertension in September 1980 before he left service. He testified that after he left service he did not seek medical treatment for hypertension because he managed the condition with diet and exercise. The Veteran stated he did not seek medical treatment for hypertension in 1989. He sought treatments because the Veteran started having symptoms of headaches, dizziness, and was shaky. The Veteran testified that since he started treatment in 1989 he has been on medication and has had hospitalizations for hypertension.   

In March 2010, the Veteran underwent a VA examination. The examiner could not give a medical opinion concerning the Veteran's claim because he did not have access to the Veteran's claim file. A May 2011 addendum examination opined that it is less likely than not that the Veteran's hypertension is the same as or is a result of his elevated BP measurement during activity duty. The examiner's rationale was that the after the elevated BP measurement, the Veteran was rechecked twice and that BP was 140/88 and 138/88 respectively. This indicated pre-hypertension or isolated systolic hypertension without a diagnosis of hypertension. The examiner further reasoned that there was no other documentation of elevated BP in the service treatment records and the earliest available record of hypertension treatment was in 1989. 

In February 2015, VA conducted another addendum medical examination. The examiner reasoned that it is less likely than not that the Veteran's hypertension existed while in military service. The examiner's rationale was that the Veteran had several BP measurements all within normal readings. The Veteran did have a high BP measurement in his separation examination in September 1980 but the Veteran had second measurement of 140/88 and those two measurements were not enough to diagnosis hypertension. Two days later, the Veteran had a third BP measurement of 138/88, which was within the normal range for BP. The examiner also indicated that there is no known diagnosis or treatment for hypertension until 1989. The examiner stated that there are no records from separation from service in 1980 until 1989 that shows a BP measurement was properly evaluated as directed by medical standards to rule out or confirm hypertension. Further, the examiner addressed the Veteran's lay statement that he had hypertension directly after service and treated it with diet and exercise, opining that the Veteran is not trained as a medical professional and not capable of diagnosing or treating himself. 

In evaluating the evidence the Board has considered several of the Veteran's lay statements. In September 2009, Veteran has stated that was diagnosed in-service with hypertension. While this is a competent statement, the Board finds this statement not credible. The Veteran has later stated that he was not diagnosed with hypertension. Therefore, the statement that Veteran was diagnosed with hypertension in service is not credible due to inconsistencies in his report. The Veteran has stated that he was inadvertently not diagnosed with hypertension at separation. This statement is not competent. While the Veteran can attest to factual matters of which he has first-hand knowledge, he is not competent to state that he had been inadvertently not diagnosed with hypertension during service. Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). A diagnosis of hypertension requires medical knowledge. Therefore, the Veteran's lay statement is not competent. 

The Veteran's statement that he had hypertension after he left service but was able to control the condition with diet and exercise is not competent. While the Veteran is competent to relate his diet and exercise, he is not competent to make to diagnosis and identify treatment for hypertension. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.). 

Further, the lay statement by an accredited representative of the Florida Department of Veteran's Affairs is not competent. A lay person is generally not capable of opining on matters requiring medical knowledge. Id. Therefore, the Board finds the lay statement that it is at least likely as not that the Veteran's hypertension was caused by, the result of, or aggravated by his military service is not competent. 

In weighing the evidence, the Board finds that the Veteran has a current disability of hypertension. The Veteran's post-service records demonstrate that he has been diagnosed with hypertension.  

However, the Board finds that the evidence shows that hypertension likely did not manifest during service. The Veteran's service treatment records indicate that his BP measurements were not within the range that VA considers hypertension for compensation purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016). Although the Veteran had one measurement within the range for hypertension for compensation purposes, the elevated BP must be confirmed by two readings over the course of three days, which it was not. Id. The May 2011 and February 2015 VA examiners both opined that it was less likely than not that the Veteran had hypertension while in military service. Therefore, the Board finds that hypertension likely did not manifest in-service.    

The Board finds that the evidence shows that the Veteran's hypertension did not manifest within one year of service. The record does not contain BP measurements for one year after service. For compensation purposes there must be two BP readings. Id. The February 2015 examiner opined that it was less likely than not that the Veteran manifested hypertension within a year of service. Although the Veteran stated that he had hypertension after leaving service, his statement is not competent because he has no medical expertise to diagnosis hypertension. Therefore, the Veteran's hypertension likely did not manifest within a year of leaving service. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that the Veteran's hypertension incurred in-service or within one year of leaving service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for a back disorder is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for hypertension is denied. 




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


